Clarence Robinson, alias Texas Slim, was convicted of murder in the first degree, for the killing of Max Moore, alias Max Crow, and his punishment fixed at death.
The appeal is upon the record only. There is no bill of exceptions, and, therefore, no questions for review on the main trial, nor on the motion for a new trial, other than such as appear from the record, and not required to appear by bill of exceptions.
Review of the evidence on motion for new trial can be had only on bill of exceptions. Code, § 6088; Stover v. State,204 Ala. 311, 85 So. 393.
We have fully examined the record. It discloses indictment, arraignment, trial, verdict, judgment, and sentence, all in due form of law.
The presence of defendant in person and by counsel at all proceedings after return of indictment is affirmatively shown.
Finding no error, let the judgment and sentence stand affirmed.
The day fixed by the trial court for the execution of the death sentence having passed, it is the order and judgment of this court that Friday, the 3d day of February, 1933, be and is hereby fixed as the day and date for the execution of such sentence in all respects as required by law and the orders of the trial court.
Affirmed.
All the Justices concur.